People v McCants (2019 NY Slip Op 03620)





People v McCants


2019 NY Slip Op 03620


Decided on May 8, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SYLVIA O. HINDS-RADIX
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2017-11441
 (Ind. No. 16-00981)

[*1]The People of the State of New York, respondent,
vKarlton R. McCants, appellant.


Mark Diamond, New York, NY, for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (William C. Milaccio and Christine DiSalvo of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Susan M. Capeci, J.), rendered October 4, 2017, convicting him of attempted criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, he was not deprived of his right to due process of law when the County Court did not a hold a hearing concerning his alleged violation of a condition of the plea agreement, as the defendant acknowledged that he had a right to a hearing and agreed to waive this right. Further, the court providently exercised its discretion in finding, upon the defendant's admission, that he violated a condition of the plea agreement. Under these circumstances, we agree with the court's determination to impose an enhanced sentence upon the defendant's conviction of attempted criminal possession of a controlled substance in the third degree (see People v Valencia, 3 NY3d 714, 716; People v West, 156 AD3d 920; People v McMillan, 112 AD3d 970; People v Cisneros, 43 AD3d 471, 471-472).
LEVENTHAL, J.P., HINDS-RADIX, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court